DISMISS and Opinion Filed November 23, 2021




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00997-CR

                      DEREK PAUL RAY SR., Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F96-51596-I

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Goldstein, and Smith
                             Opinion by Justice Smith
      Derek Paul Ray Sr. appeals his conviction for injury to a child. On November

15, 2021, appellant filed his pro se notice of appeal with this Court, stating he was

appealing the trial court’s denial of his motion for judgment nunc pro tunc on back

time credit. We dismiss this appeal.

      An appellate court has jurisdiction to determine an appeal only if the appeal

is authorized by law. Abbott v. State, 271 S.W.3d 694, 696‒97 (Tex. Crim. App.

2008). When the appellate court’s jurisdiction is not legally invoked, the court’s

power to act is as absent as if it did not exist. Olivo v. State, 918 S.W.2d 519, 523

(Tex. Crim. App. 1996). Appellate courts may consider criminal appeals only after
final conviction or the entry of a narrow set of appealable interlocutory orders. TEX.

R. APP. P. 26.2(a)(1); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas

1998, no pet.).

      Here, appellant seeks to appeal the trial court’s denial of his motion for

judgment nunc pro tunc on back time credit. However, the denial of a nunc pro tunc

on back-time credit is not appealable. See Abbott, 271 S.W.3d at 697 (“In this case,

we have not found any rule or any statutory or constitutional provision that would

authorize appellant’s appeal from the trial court’s post-judgment order denying his

time-credit motion.”). Because there is no rule or statutory or constitutional

provision allowing such an appeal, we conclude we lack jurisdiction. See id.

      We dismiss this appeal.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
210997F.U05




                                         –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DEREK PAUL RAY SR., Appellant               On Appeal from the Criminal District
                                            Court No. 2, Dallas County, Texas
No. 05-21-00997-CR         V.               Trial Court Cause No. F96-51596-I.
                                            Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                Justices Pedersen, III and Goldstein
                                            participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered November 23, 2021




                                      –3–